Case 1:19-cv-06163-LGS Document? Filed 07/09/19 Page 1 of 1

AFFIDAVIT OF SERVICE THROUGH THE SECRETARY OF STATE

UNITED STATES DISTRICT COURT FOR THE SOUTHERN Purchased/Filed: July 3, 2019
DISTRICT OF NEW YORK index Number: 1:19-cv-06163-

 

 

 

Jermaine Deleston Plaintiff(s)
against
RIVOLI PIZZA II INC. d/b/a Rivoli Pizza II and 501 HUDSON CO. LLC Defendant(s)
STATE OF NEW YORK Ss:
COUNTY OF Nassau ”
Juliya Maiouchkina , being duly sworn, deposes and says: deponent is over
the age of eighteen (18) years; that on July 5, 2019 ,at 9:11 AM_, at the office of the

 

Secretary of State of the State of New York in the City of Albany, New York deponent served the annexed

Summons in a Civil Action, Civil Complaint for Injunctive Relief, Individual Rules and Procedures of United

 

States District Judge Lorna G. Schofield and Magistrate Judge Barbara Moses on
RIVOLI PIZZA II INC. d/b/a Rivoli Pizza II , the
Defendant in this action, by delivering to and leaving with Sue Zouky ,

 

AUTHORIZED AGENT in the Office of the Secretary of State, of the State of New York, personally at the
Office of the Secretary of State of the State of New York, 99 Washington Avenue, Albany, NY 12210.

2 __ true copies thereof and that at the time of making such service, deponent paid said Secretary

of State a fee of 40 dollars; That said service was made pursuant to Section

306 Business Corporation Law .

 

Deponent further says that deponent knew the person so served as aforesaid to be the agent in the Office

of the Secretary of State of the State of New York, duly authorized to accept such service on behalf of said

defendant.
Description of the person served: Approx. Age: 60 Approx. Wt. 130-140 Approx. Ht: 5'4"
Color of skin: | White Hair color: Brown/Blon Sex: Female Other:

 

”

    
 
 

Sworn to before

8th day of July 2019

 

 

 

“GRAIG L. EISENBERG
TARY PUBLIC, STATE OF NEW YORK

Juliya Maiouchkina

REGISTRATION NO. 01£18030725 te Fj
QUALIFIED IN SUFFOLK Attny's File No.
ONWIMISSION EXPIRES SEPTEMBER 20, 2021 Invoice-Work Order # 1588961

EXECUTIVE ATTORNEY SERVICE. Inc. 585 STEWART AVE. STE LL16. GARDEN City. NY 11530 516-333-3447 Lic#
